Name: Commission Regulation (EC) No 1457/97 of 25 July 1997 amending Annexes III (B), IV and VI to Council Regulation (EC) No 517/94 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules
 Type: Regulation
 Subject Matter: Asia and Oceania;  trade policy;  leather and textile industries;  political geography;  international trade
 Date Published: nan

 Avis juridique important|31997R1457Commission Regulation (EC) No 1457/97 of 25 July 1997 amending Annexes III (B), IV and VI to Council Regulation (EC) No 517/94 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules Official Journal L 199 , 26/07/1997 P. 0006 - 0010COMMISSION REGULATION (EC) No 1457/97 of 25 July 1997 amending Annexes III (B), IV and VI to Council Regulation (EC) No 517/94 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rulesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules (1), as last amended by Commission Regulation (EC) No 1937/96 (2), and in particular Article 5 in conjunction with Article 25 (4) thereof,Whereas the quantitative restrictions applicable to textile and clothing imports originating in the Republics of Bosnia-Herzegovina, Croatia, the Former Yugoslav Republic of Macedonia, the Federal Republic of Yugoslavia and North Korea are listed in Annexes III (B), IV and VI to Regulation (EC) No 517/94;Whereas on 16 April 1997 the Commission initialled an agreement on trade in textile products with the Former Yugoslav Republic of Macedonia providing, inter alia, for the elimination as of 1 January 1997 of the quantitative restrictions applicable on imports of textiles and clothing products into the Community originating in that country;Whereas the Former Yugoslav Republic of Macedonia must be excluded from the scope of application of Regulation (EC) No 517/94 from the date of the provisional application of the agreement;Whereas the Commission has received requests from Member States to increase certain quantitative restrictions for imports of textile products originating in North Korea in order to satisfy certain market requirements;Whereas it is necessary to strike a certain balance between providing the requisite protection for the relevant sectors of the Community industry concerned and maintaining an acceptable level of trade with the republics of former Yugoslavia and North Korea, bearing in mind the various interests of the parties concerned;Whereas on analysis of the situation in the Community industry concerned shows that the effective increase of the quantitative restrictions applied in respect of the Republics of Bosnia-Herzegovina and Croatia that will result from the elimination of the quantitative restrictions applied so far on imports into the Community on textile products originating in the Former Yugoslav Republic of Macedonia as well as the increase of the level of certain quotas for North Korea will not prejudice the abovementioned objective;Whereas the Commission therefore considers it appropriate to adapt accordingly the level of some of the quantitative restrictions applied in respect of North Korea, taking also into account the request received from the Member States;Whereas Annexes III (B), IV and VI to Council Regulation (EC) No 517/94 should therefore be adapted;Whereas these measures are in conformity with the opinion of the Textiles Committee,HAS ADOPTED THIS REGULATION:Article 1 Annexes III (B), IV and VI to Regulation (EC) No 517/94 are hereby replaced by the text in the Annex to this Regulation.Article 2 This Regulation shall enter into force on 1 August 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 July 1997.For the CommissionLeon BRITTANVice-President(1) OJ No L 67, 10. 3. 1994, p. 1.(2) OJ No L 255, 9. 10. 1996, p. 4.ANNEX 'ANNEX III BANNUAL COMMUNITY QUANTITATIVE LIMITS REFERRED TO IN THE FOURTH INDENT OF ARTICLE 2 (1)>TABLE>>TABLE>ANNEX IVANNUAL COMMUNITY QUANTITATIVE LIMITS REFERRED TO IN THE FOURTH INDENT OF ARTICLE 2 (1)>TABLE>ANNEX VIOUTWARD PROCESSING TRAFFICANNUAL COMMUNITY LIMITS REFERRED TO IN ARTICLE 4>TABLE>>TABLE>